Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 
	The following is in response to the applicant’s remarks filed 02/22/22.
	The applicant argues that the previous rejection fails to establish a prima facie case of obviousness as the proposed combination of Zhamu with Ha does not teach perforated shells or a sufficient motivation to use zinc or zinc oxide.
	The examiner respectfully disagrees as the shell structure of Ha allows for the diffusion of lithium ions to reach the anode active material. As the diameter of an ionic lithium particle (0.6 nm) is within the size of an opening required by the claim the shell structure of Ha inherently possesses this feature. As for the use of zinc, the claim requires that zinc be at least partially disposed within the shells.  Zhamu teaches an embodiment wherein zinc/zinc oxide is selected as the anode material to be within the graphene support structure [0043].
	Next, the applicant argues that modifying the foam structure of Zhamu would completely depart from the prior art, and that graphene foam is structurally and mechanically different than the graphene shells of Ha.
	The examiner respectfully disagrees. Both Ha and Zhamu teach a graphene support structure for accommodating an anode active material. Further, the graphene support structure of Ha and Zhamu both achieve an interconnected porous network for accommodating the anode active material by providing internal void spaces. The main difference being that the foam of Zhamu is produced through removal of a sacrificial material to create the internal void spaces [0031][0033], and the graphene capsule are formed directly around the anode material and later is pyrolyzed to create a void space [0042]. Then, it is clear that choosing between one support shape or another would have been an obvious choice for a person of ordinary skill in the art as both provide a graphene support for accommodating an anode material. 
	Then, combining the shell structure of Ha to provide the porous graphene support which allows for the diffusion of lithium ions as well as the accommodation of a zinc/zinc oxide anode active material meets all the claimed limitations. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 9, and 18 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu, US20170317336A1 and Ha, US20190074508A1.

Regarding claim 1, Zhamu teaches a graphene protected anode active material [0053]:
a plurality of perforated shells having a size of at least 100 nm and comprising openings smaller than 10 nm (graphene foam having a thickness of 200 μm, and pore sizes between 2 – 200 nm)[0076]
wherein the shells are electrically conductive and/or comprise an electrically conductive coating (graphene being electrically conductive)[0036] and 
zinc and/or zinc oxide which resides at least partially within the shells (anode active material can be selected from zinc, and the anode active material is disposed within the pores of the graphene foam)[0043][0103][fig. 1B] 
	Zhamu does not teach the shells to be comprised in a powder form.
	Ha teaches an anode material protected by graphene shells [0022] wherein the resulting anode composite material is in powder form [0043]. Additionally, Ha teaches the graphene shell to provide a similar advantage as shown in Zhamu such that the both graphene structure provide improved battery characteristics by providing space for the anode active material to expand [0027]. 
	Then, it would have been obvious to one skilled in the art before the filing date to combine the anode material of Zhamu with the teachings of Ha to produce a graphene protected anode active material in powder form as an obvious design choice. 

Regarding claim 2, combined Zhamu teaches the powder of claim 1. 
Further, Zhamu teaches wherein the shells are at least partly agglomerated (graphene particles are dried to form a solid foam comprises connected shells (ie. pores))[0110][0113] .

Regarding claim 3, combined Zhamu teaches the powder of claim 1. 
Further, Zhamu teaches wherein the zinc is at least partly internally coated in the shells (anode material of which zinc can be selected is filled within the pores)[0103][0043]

Regarding claim 4, combined Zhamu teaches the powder of claim 1 
Further, Zhamu teaches wherein the zinc oxide comprises zinc oxide particles which are at least partly within the shells (anode material of which zinc can be selected is filled within the pores)[0103][0043].

Regarding claim 5, combined Zhamu teaches the powder of claim 1. 
Further, Zhamu teaches wherein volumes of the perforated shells are configured to sustain at least a 30% volume increase of Zn oxidation to ZnO (graphene foam capable of sustaining the expansion of the selected anode active material (silicon up to 300%))[0009][0036].

Regarding claim 6, combined Zhamu teaches the powder of claim 1. 
Further, Zhamu teaches wherein the shells are conductive and made of at least one of Ni, Sn, C, TiN or combinations thereof (graphene foam)[0002].

Regarding claim 7, combined Zhamu teaches the powder of claim 1. 
Combined Zhamu does not teach wherein the shells are coated by a carbon-based coating.
However, the shells are intend to be formed into an anode active material slurry to be disposed on a current collector. It is well known in the art to coat the anode active material with carbon as it increases conductive properties. The addition of the carbon-based coating is then seen as an obvious design choice that is within the skill of one ordinary in the art. 

Regarding claim 8, Zhamu teaches an electrode made of the powder of claim 1 sintered and attached to a current collector (bonding anode layer to anode current collector)[0005].

Regarding claim 9, Zhamu teaches at least one air electrode (electrode for use in a lithium-air battery)[0052]
Combined Zhamu does not teach a zinc-air battery comprising at least one of the electrode of claim 8, and alkaline electrolyte.
However, the intention of the inventive powder is to provide a shelled anode active material capable of withstanding the deterioration caused be the expansion and contraction of the anode active material. Then, it would have been obvious to one of ordinary skill in the art to apply the shell structure of combined Zhamu capable of withstanding the deterioration caused be the expansion and contraction of the anode active material to the application of a zinc-air battery as the problems being solved are analogous, and would have been an obvious design choice. 

Regarding claim 18, combined Zhamu teaches the powder of claim 1. 
Further, Ha teaches wherein the perforated shells are stiff, and maintain a free space to contain the zinc oxide (the void space of the capsules accommodate the volume expansion of the active material, and otherwise the capsules would be fractured)[0021][0022].  

Regarding claim 19, combined Zhamu teaches the powder of claim 1. 
Further, Ha teaches wherein the perforated shells comprise flexible pockets that expand to accommodate for an increase in volume from Zn to ZnO during oxidation (shells provide adjustable pockets (ie. internal porosity))[0056].  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu, US20170317336A1 and Ha, US20190074508A1 as applied to claim 1 above, and further in view of Jang, US20170104204A1.

Regarding claim 20, combined Zhamu teaches the powder of claim 1. 
Combined Zhamu does not teach wherein the shells are conductive and made of at least one of Ni, Sn, TiN or combinations thereof.
Jang teaches a secondary battery [0019] comprising a porous anode support structure for accommodating an anode active material (optionally zin/zinc oxide)[0033] wherein the support structure can be made of graphene or nickel [0041][0093][0153]. Then, the choice between a anode support structure made of nickel or graphene would have been obvious to one of ordinary skill in the art as a simple substitution of recognized equivalents. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724      

/BRIAN R OHARA/Examiner, Art Unit 1724